UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 28, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[] Non-Accelerated Filer[ ]Smaller Reporting Company[X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [X] No [] As of August 25, 2012, there were 21,481,488 shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of July 28, 2012, July 30, 2011, and January 28, 2012 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Thirteen and Twenty-six Weeks Ended July 28, 2012 and July 30, 2011 4 Consolidated Statement of Shareholders’ Equity for the Twenty-six Weeks Ended July 28, 2012 5 Consolidated Statements of Cash Flows for the Twenty-six Weeks Ended July 28, 2012 and July 30, 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risks 20 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 22 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share amounts) July 28, July 30, January 28, 2012 (1) Assets Current assets: Cash and cash equivalents $ $ $ Receivables, less allowance for doubtful accounts Inventories, net Prepaid expenses Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Pre-petition obligations - - Total current liabilities Long-term debt obligations, net Capital lease obligations Postretirement benefits other than pensions Pension and SERP liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized;34,827,211, 33,491,788 and 33,914,711 issued and 21,421,631, 20,089,380 and 20,511,123 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 13,405,580, 13,402,408 and 13,403,588 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to consolidated financial statements. (1) From audited balance sheet included in our annual report on Form 10-K for the fiscal year ended January 28, 2012. 3 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended (in thousands, except per share amounts) July 28, July 30, July 28, July 30, Sales $ Cost of goods sold Gross profit Selling, general and administrative expense Depreciation and amortization Operating loss ) Interest expense, net Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Minimum pension, SERP and OPEB liabilities, net of taxes 97 ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Common Stock Additional Paid-in Retained Treasury Stock Accumulated Other Comprehensive Total Shareholders' (in thousands, except for number of shares) Shares Amount Capital Earnings Shares Amount Loss Equity Balance January 28, 2012 $ $ $ ) $ ) $ ) $ Net loss ) ) Minimum pension, SERP and OPEB liabilities, net of taxes of $0 Issuance of restricted stock 9 (9 ) - Cancellation of restricted stock ) - Stock compensation expense Purchase of treasury stock ) (2
